Citation Nr: 0022253	
Decision Date: 08/23/00    Archive Date: 08/25/00

DOCKET NO.  98-04 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a cesarean section 
scar. 

2.  Entitlement to service connection for the psychiatric 
residuals of a miscarriage.

3.  Entitlement to the assignment of a higher disability 
rating for nonspecific rhinitis and sinusitis secondary to a 
latex allergy (latex allergy), currently rated as 10 percent 
disabling.

4.  Entitlement to the assignment of a higher disability 
rating for left knee chondromalacia of the patella (left knee 
chondromalacia), currently rated as 10 percent disabling.

5.  Entitlement to the assignment of a higher disability 
rating for gastroesophageal reflux disease (GERD), currently 
rated as 10 percent disabling.

6.  Entitlement to an increased disability rating for 
hypertension, currently rated as 10 percent disabling.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active service from August 1984 to November 
1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision rendered by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Chicago, Illinois, which, in pertinent part, 
denied service connection for the psychiatric residuals of a 
miscarriage and a cesarean section scar, and granted service 
connection for a latex allergy, left knee chondromalacia, 
GERD, and hypertension, and separately assigned a 10 percent 
disability ratings for each disability.  

The Board observes that the May 1997 rating decision also 
denied the assignment of a higher disability for de 
Quervain's tenosynovitis of the right thumb, currently rated 
as 10 percent disabling.  Although the veteran's September 
1997 notice of disagreement initiated an appeal for the 
aforementioned issue, the veteran's February 1998 substantive 
appeal did not include such a claim.  Therefore, despite the 
fact that the RO certified this issue for appeal to the 
Board, as an appeal with regard to the veteran's claim of 
entitlement to the assignment of a higher disability for de 
Quervain's tenosynovitis of the right thumb has not been 
perfected, the claim is not in appellate status.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.201, 20.202 
(1999).

The Board further notes that the REMAND portion of this 
decision will address the issue of whether the veteran's 
latex allergy warrants an extra-schedular rating.


FINDINGS OF FACT

1.  The veteran's cesarean section scar is not a medical or 
surgical complication of pregnancy.

2.  There is no medical evidence of a nexus or link between 
the veteran's current adjustment disorder with depressed mood 
and active duty service.

3.  The veteran's latex allergy is productive of allergic or 
vasomotor rhinitis, but is not productive of polyps.

4.  The veteran's left knee chondromalacia is shown to be 
manifested by crepitation and objective evidence of pain, 
which is productive of slight knee impairment; there is no 
evidence of arthritis of the left knee.

5.  The veteran's GERD is not shown to manifest dysphagia, 
pyrosis, substernal, arm, or shoulder pain, or considerable 
impairment of health.

6.  The veteran's hypertension is not shown to manifest 
diastolic pressure predominantly 110 or more, or systolic 
pressure of predominantly 200 or more.  



CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a cesarean section scar is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

2.  The veteran's claim of entitlement to service connection 
for the psychiatric residuals of a miscarriage is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

3.  The schedular criteria for a disability rating in excess 
of 10 percent for a latex allergy have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.20; 38 C.F.R. §§  4.96, 4.97, Diagnostic Code 6522 (1999). 

4.  The schedular criteria for a disability rating in excess 
of 10 percent for the veteran's left knee disability have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R.§§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5257 
(1999). 

5.  The schedular criteria for a disability rating in excess 
of 10 percent for the veteran's GERD have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R.§§ 4.1-4.14, 
4.114, Diagnostic Code 7346 (1999). 

6.  The schedular criteria for a rating in excess of 10 
percent for hypertension have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.104, 
Diagnostic Code 7101 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claims

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury or disease sustained 
during active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303.  That an injury occurred in service 
alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b). 
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

However, before the Board may proceed to examine the merits 
of the veteran's claim, it must determine whether the veteran 
has submitted a well-grounded claim as required by 
38 U.S.C.A. § 5107(a).  A well-grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  In this regard, the veteran has "the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
While the claim need not be conclusive, it must be 
accompanied by supporting evidence.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  However, if the evidence 
presented by the veteran fails to meet this threshold level 
of sufficiency, no further legal analysis need be made as to 
the merits of the claim.  See Boeck v. Brown, 6 Vet. App. 14, 
17 (1993).

To establish that a claim for service connection is well 
grounded, there must be a medical diagnosis of a current 
disorder; medical evidence, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Epps v. Gober, 126 F.3d 1464, 1467-68 (Fed. 
Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

Alternatively, the United States Court of Appeals for 
Veterans Claims Court (Court) has indicated that a claim may 
be well grounded based on application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 
(1997).  The Court held that the chronicity provision applies 
where there is evidence, regardless of its date, which shows 
that an appellant had a chronic condition either in service 
or during an applicable presumption period and that the 
appellant still has such condition.  That evidence must be 
medical, unless it relates to a condition that the Court has 
indicated may be attested to by lay observation.  If the 
chronicity provision does not apply, a claim may still be 
well grounded "if the condition is observed during service 
or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Savage, 10 Vet. App. at 498.

A. Cesarean Section Residual Scar

The veteran's service medical records show that she gave 
birth in July 1994 by way of a Cesarean Section operation.  A 
February 1997 VA general medical examination report reveals a 
well-healed, eight-inch long post-surgical scar located in 
the suprapubic area; there were no keloid formations and the 
scar was not otherwise noted to be a cosmetically 
problematic.  A contemporaneous VA gynecological examination 
report found no abnormalities. 

Pursuant to 38 C.F.R. § 4.116, Note 1 (1999), "[n]atural 
menopause, primary amenorrhea, and pregnancy and childbirth 
are not disabilities for rating purposes.  Chronic residuals 
of medical or surgical complications of pregnancy may be 
disabilities for rating purposes."  

The medical evidence of record shows that the residual scar 
of the cesarean section, which was described as well-healed, 
is asymptomatic.  Moreover, the Board notes that the 
veteran's written statements do not include any contentions 
that her cesarean section scar is symptomatic.  In any case, 
this scar is a natural result of birth by a cesarean section 
and cannot, in and of itself, be considered a medical or 
surgical complication of pregnancy.  In order for the 
cesarean section scar to be considered a medical or surgical 
complication, it must be shown to manifest certain symptoms, 
such as repeated ulcerations, objective tenderness or pain, 
or a reduction of limitation of function in the affected 
area.  See 38 C.F.R. § 4.118, Diagnostic Codes 7803-5.  As 
there is no medical evidence demonstrating a symptomatic 
cesarean section scar, the veteran's claim cannot be found 
well grounded. 

Indeed, the Board observes that in cases such as this, 
"where the law and not the evidence is dispositive, the 
claim should be denied or the appeal to the Board terminated 
because of the absence of legal merit or lack of entitlement 
under the law."  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Therefore, as the evidence shows that the veteran 
has a well-healed, asymptomatic cesarean section scar, which 
is not a medical or surgical complication of pregnancy, the 
veteran's claim of entitlement to service connection for a 
cesarean section is not well grounded as a matter of law. 

B. Psychiatric Residuals of a Miscarriage

A February 1997 VA psychiatric examination report reviewed 
the veteran's history of having a miscarriage during service.  
The veteran complained of having trouble losing weight and 
with premenstrual syndrome (PMS), but the examiner otherwise 
noted that the veteran was not able to spontaneously report 
subjective symptoms.   Objectively, indications of 
premenstrual dysphoric disorder became evident.  There were 
also some elements of major depression present.  The 
diagnosis was adjustment disorder with depressed mood.  

The veteran contends that her current psychological problems 
stem from the residuals of the miscarriage she had in 
service.  However, the medical evidence of record does not 
show that the veteran's adjustment disorder with depressed 
mood is related in any way to the veteran's in-service 
miscarriage.  Without medical evidence of a nexus or link 
between any current psychiatric disability and service, the 
veteran's claim of entitlement to service connection cannot 
be found well grounded.  

The only evidence of record to support the veteran's claim of 
service connection for the psychiatric residuals of a 
miscarriage consists of her written statements.  However, as 
a matter of law, these statements do not satisfy the medical 
diagnosis or medical nexus requirements and cannot, 
therefore, render his claim well grounded.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  In other words, 
what is needed is medical evidence linking the veteran's 
current disability to active duty service.  By this decision, 
the Board is informing the veteran that medical evidence of 
causation is required to render her claim well grounded.  38 
U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. App. 69.

II.  Increased Rating Claims 

A person who submits a claim for benefits under the laws 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a).  The veteran is appealing the original 
assignment of a noncompensable disability rating for 
hypertension, and, as such, the claim for a higher rating is 
well grounded.  38 U.S.C.A. § 5107(a); Shipwash v. Brown, 8 
Vet. App. 218, 224 (1995).  Moreover, the severity of the 
disability at issue is to be considered during the entire 
period from the initial assignment of disability ratings to 
the present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Once a claimant has presented a well-grounded claim, VA has a 
duty to assist the claimant in developing facts that are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.  The 
evidence includes the service medical records, VA examination 
reports, a letter from the veteran's private physician, and 
the veteran's written statements.  

As was previously noted, the veteran was initially granted 
service connection for a latex allergy, chondromalacia of the 
left knee patella, de Quervain's tenosynovitis of the right 
thumb, GERD, and hypertension, pursuant to a May 1997 rating 
decision.  Separate 10 percent disability ratings were 
assigned for each of these disabilities, which have remained 
in effect ever since.


Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  In addition, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

A. Latex Allergy

The service medical records include a March 1996 Medical 
Board Report, which states the final diagnoses as latex 
hypersensitivity, anaphylaxis probably idiopathic, and 
perennial mild allergic rhinitis.  

A February 1997 VA examination report recounts that the 
veteran works as a part-time nurse in outpatient surgery 
since December 1996, and had not missed any work because of 
her latex allergy.  It was also noted that the veteran had an 
anaphylactic reaction to latex during service in 1995, of 
which there has been no reported recurrence, and that she has 
since been taking antihistamine to reduce sneezing.  However, 
she does not wear latex herself, and stays away from latex 
products in her vicinity as much as possible.  The diagnosis 
was latex allergy, which does interfere with her work as an 
operating room nurse.

A February 1997 VA ear, nose, and throat examination report 
recites that the veteran complained of intermittent sinus, 
nasal, and facial pressure for the prior two or three years.  
It was noted that she avoids contact with latex, as she 
develops congestion.  Objectively, the nose and throat, 
including the nasopharynx, mouth larynx, and neck were all 
within normal limits.  The diagnosis was nonspecific 
recurrent rhinitis and sinusitis, intermittently over the 
past two or three years, which is aggravated by her latex 
allergy.  

A March 1999 letter from a private physician states that the 
veteran has been under his care for latex hypersensitivity.  
The physician further commented that: 

She develops anaphylactic reactions, including 
throat tightness, swelling, and shortness of breath 
with exposure to latex.  She does not use latex 
herself but does have exposure to coworkers using 
powdered latex gloves.  It would be best if she 
could get away from latex and retrain in another 
area other than nursing.

The remaining evidence consists of the veteran's written 
statements, in which she claims she is entitled to a 
disability rating in excess of 10 percent because her ability 
to work in her trained profession as a nurse is significantly 
restricted due to her latex allergy. 

The veteran's latex allergy is rated, by analogy, under 
38 C.F.R. §§ 4.96, 4.97, Diagnostic Code 6522, which provides 
the guidelines for rating allergic or vasomotor rhinitis.  
Pursuant to this regulation, a 30 percent disability rating 
is assignable if there are polyps, while a 10 percent 
disability rating is for application when there are no 
polyps, but there is greater than 50-percent obstruction of 
the nasal passage on both sides or when there is complete 
obstruction on one side.  

As the medical evidence fails to show that the veteran has 
polyps, a disability rating in excess of 10 percent is not 
warranted under Diagnostic Code 6522.  The Board has also 
considered the application of Diagnostic Codes 6510-14, 6523, 
and 6524, as these Diagnostic Codes provide disability 
ratings in excess of 10 percent.  However, as the medical 
evidence does not show that the veteran suffers from 
sinusitis requiring antibiotic treatment or headaches or 
pain, or bacterial or granulomatous rhinitis, these 
Diagnostic Codes are inapplicable.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
assignment of a disability rating in excess of 10 percent on 
a schedular basis for a latex allergy must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49 (1990).  The 
Board notes, however, that the REMAND portion of this 
decision will address the issue of whether the assignment of 
an extra-schedular rating is appropriate in this case.  

B. Left Knee Chondromalacia

A February 1997 VA general medical examination report notes 
the veteran's complaints of a click at the left patella, as 
well as left knee pain and achiness in cold weather.  
Objectively, the examiner explained that "[t]he left knee 
had crepitations at the patella and there is pain at the 
patella on quadriceps contraction consistent with 
chondromalacia."  There was no laxity detected, and range of 
motion testing of the left knee revealed flexion to 120 
degrees and extension to 0 degrees.  The diagnosis was 
chondromalacia left patella and patellofemoral syndrome, not 
currently interfering with her work.

Additional evidence consists of the veteran's variously dated 
written statements, in which it is contended that her left 
knee chondromalacia is more severe than the current 10 
percent rating reflects, as the pain often keeps her up at 
night, and because the knee locks-up. 

The veteran's left knee chondromalacia is rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (1999).  This Code 
enunciates the guidelines for rating recurrent subluxation, 
lateral instability, or other impairment of the knee, and 
provides for a 30 percent disability rating for severe 
impairment, a 20 percent disability rating for moderate 
impairment, and a 10 percent disability rating for slight 
impairment.  

The medical record shows that the veteran's left knee 
chondromalacia is productive of crepitus and pain.  However, 
there were no clinical findings of subluxation or instability 
to indicate that the veteran's left knee chondromalacia was 
productive of more than slight impairment.  Therefore, upon 
the application of Diagnostic Code 5257, as there is no 
medical evidence of more than slight impairment of the left 
knee, the preponderance of the evidence is against the 
assignment of a disability rating in excess of 10 percent.


The Board has also considered Diagnostic Codes 5256, 5258, 
5260, 5261, and 5262 under 38 C.F.R. § 4.71a, which provide 
for a disability rating in excess of 10 percent for the left 
knee.  However, as the veteran does not exhibit ankylosis, 
semilunar dislocation of cartilage with frequent episodes of 
locking, pain, effusion, compensable limitation of flexion or 
extension, nonunion, or malunion, a rating in excess of 10 
percent is not warranted.

In addition, the Board has considered the application of 
38 C.F.R. §§ 4.40, 4.45 and DeLuca v. Brown, 8 Vet. App. 202 
(1995), and the affect of weakness, fatigability, 
incoordination, and pain on movement may have with respect to 
functional loss.  The medical evidence of record does not 
show that the veteran suffers from any symptoms other than 
crepitus and pain on motion in the left knee. Indeed, as 
there have been no clinical findings of subluxation or 
instability affecting the left patella, it is doubtful that 
an award for the minimum 10 percent disability rating under 
Diagnostic Coded 5257 for slight knee impairment could have 
been reached without consideration of the objective evidence 
of pain and crepitus pursuant to 38 C.F.R. §§ 4.40, 4.45, and 
DeLuca.

The Board also finds that the application of a separate 10 
percent disability rating under Diagnostic Codes 5003 and 
5010 is inapplicable because there is no X-ray evidence of 
arthritis in the left knee.  See VAOPGCPREC 23-97 (O.G.C. 
Prec. 23-97); 62 Fed. Reg. 63604 (1997).

C. Gastroesophageal Reflux Disease (GERD)

A February 1997 VA general medical examination report notes 
that the veteran has had GERD since 1994, and that she 
complained of dyspepsia, as well as a choking sensation with 
a bad taste in her mount, especially when lying down.  The 
veteran now takes Pepcid, which has reduced her symptoms.  
Her symptoms were reported to not affect her job.  There was 
no indication or history of weight loss, anemia, or bowel 
obstruction.  The diagnosis was GERD.


Additional evidence consists of the veteran's variously dated 
written statements, in which she contends that because she 
must continually take medication to control her GERD, the 
present 10 percent disability rating is insufficient.

The veteran's GERD disability is rated, by analogy, under 
38 C.F.R. § 4.114, Diagnostic Code 7346, which provides the 
guidelines for rating symptoms associated with a hiatal 
hernia.  A 30 percent disability rating is for application 
when symptoms are manifested by persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal, arm, or shoulder 
pain, and productive of considerable impairment of health.  A 
10 percent disability rating is for application when symptoms 
are manifested by two or more of the symptoms for the 30 
percent evaluation of less severity.

Upon review of the relevant evidence, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of entitlement to a disability rating in excess of 10 
percent.  The applicable diagnostic criteria require that the 
veteran's GERD disability be manifested by symptoms of 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, as well as substernal, arm, or 
shoulder pain, and productive of considerable impairment of 
health.  As there is no evidence that the veteran suffers 
from dysphagia, pyrosis, substernal, arm, or shoulder pain, 
or considerable impairment of health, there is no basis upon 
which to justify the assignment of a 30 percent rating.  The 
Board acknowledges that the veteran takes medication 
regularly to control her GERD symptoms.  However, even prior 
to taking the medication, there is no evidence that she 
suffered from most of the symptoms listed under the criteria 
for a 30 percent rating.  In any case, there is no provision 
under Diagnostic Code 7346 that provides for a 30 percent 
disability rating when it is required that the relevant 
symptoms be controlled by medication.

D. Hypertension

A February 1997 VA examination report notes that the veteran 
reported a history of having elevated blood pressure on and 
off since 1987 but that she is not currently taking 
hypertension medication.  Her sitting blood pressure was 
150/90 on the left and 160/108 on the right, while lying down 
her blood pressure was 150/110 on the left and 150/100 on the 
right.  The diagnosis was hypertension.

The veteran's service-connected hypertension is rated under 
38 C.F.R. § 4.104, Diagnostic Code 7101, which provides, in 
pertinent part, for the following: the assignment of a 20 
percent disability rating when diastolic pressure is 
predominantly 110 or more, or systolic pressure is 
predominantly 200 or more; and the assignment of a 10 percent 
disability rating when diastolic pressure is predominantly 
100 or more, or systolic pressure is predominantly 160 or 
more, or when there is a history of diastolic pressure of 100 
or more that requires continuous medication for control.  

The medical evidence of record includes only four blood 
pressure readings: 150/90, 160/108, 150/110, and 150/100.  As 
these readings do not show that the veteran's hypertension 
manifests diastolic pressure that is predominantly 110 or 
more, or systolic pressure that is predominantly 200 or more, 
the assignment of a higher disability rating is not 
warranted.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not 
applicable, and the assignment of a disability rating in 
excess of 10 percent for hypertension must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra. 

Although the veteran contends that she is entitled to a 
higher rating based on the fact that she takes medication to 
control her blood pressure, the applicable rating criteria of 
Diagnostic Code 7101 do not provide for a higher rating based 
on such circumstances.  In order to receive an increased 
disability rating for hypertension, medical evidence 
demonstrating that she suffers from readings of diastolic 
pressure that are predominantly 110 or more, or systolic 
pressure that are predominantly 200 or more, must be 
associated with the record.  






ORDER

A well-grounded claim not having been submitted, service 
connection for the psychiatric residuals of a miscarriage is 
denied.

A well-grounded claim not having been submitted, service 
connection for a cesarean section scar is denied.

Entitlement to a disability rating in excess of 10 percent 
for a latex allergy, on a schedular basis, is denied.

Entitlement to a disability rating in excess of 10 percent 
for left knee chondromalacia is denied.

Entitlement to a disability rating in excess of 10 percent 
for GERD is denied.

Entitlement to a disability rating in excess of 10 percent 
for hypertension is denied.


REMAND

Concerning the issue of entitlement to the assignment of a 
higher disability rating for a latex allergy, the Board 
acknowledges the veteran's contentions and the medical 
evidence of record, which indicate that her latex allergy may 
significantly affect her ability to continue full-time 
employment in her profession as a nurse, her trained 
profession for more than 15 years.  

The Board observes that when rating a service-connected 
disability, consideration must be given to the history of the 
veteran's disability, as well as the current clinical 
manifestations and the effect this disability may have on the 
earning capacity of the veteran.  See 38 C.F.R. §§ 4.1, 4.2.  
The provisions of 38 C.F.R. § 3.321(b)(1) (1999) provide that 
under the circumstances of exceptional cases, where the 
disability under consideration has caused marked interference 
with employment, necessitated frequent periods of 
hospitalization, or otherwise renders impracticable the 
application of the regular schedular standards, the matter 
may be referred by the RO to the Under Secretary for Benefits 
of the Director of the Compensation and Pension Service, for 
the purpose of determining whether an extra-schedular rating 
is warranted.  

As was explained in the Board's denial herein of a disability 
rating in excess of 10 percent for a latex disability, under 
the circumstances of this case, the applicable schedular 
criteria simply do not provide for the assignment of a higher 
rating on a schedular basis.  As such, considering the 
veteran's latex allergy in conjunction with specialized 
nature of the veteran's career as a nurse, and the ubiquitous 
presence of latex in her profession, the schedular criteria 
of Diagnostic Code 6522 appears to be inadequate for the 
purpose of rating the veteran's disability.  Therefore, the 
Board finds that this is an exceptional case that warrants 
the procedures outlined in 38 C.F.R. § 3.321(b)(1) be 
invoked.  

Accordingly, the issue of entitlement to the assignment of a 
higher disability rating for a latex allergy is REMANDED to 
the RO for the following actions:

The RO should refer the issue of 
entitlement to the assignment of a higher 
disability rating for a latex allergy 
Under Secretary for Benefits of the 
Director of the Compensation and Pension 
Service, for the purpose of determining 
whether an extra-schedular rating is 
warranted.  If the decision remains 
unfavorable to the veteran, she should be 
provided a Supplemental Statement of the 
Case and a reasonable opportunity to 
respond.  Thereafter, the case should be 
returned to the Board.

The purpose of this remand is to afford the veteran due 
process of law.  The Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran and her representative have the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 
- 15 -


- 1 -


